Citation Nr: 0319149	
Decision Date: 08/06/03    Archive Date: 08/13/03

DOCKET NO.  98-13 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to and increased rating for Dupuytren's 
contractures left hand (3rd, 4th and 5th fingers), which is 
currently evaluated as 20 percent disabling.

2.  Entitlement to an increased rating for Dupuytren's 
contractures right 3rd and 4th fingers, currently evaluated as 
0 percent disabling.

3.  Entitlement to an increased rating for residuals of a 
right knee injury currently evaluated as 10 percent 
disabling.

4.  Entitlement to an increased rating for right knee 
disability currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

T. Konya, Associate Counsel


REMAND

Previously, the Board of Veterans' Appeals (BVA or Board) 
ordered further development in your case.  Thereafter, your 
case was sent to the Board's Evidence Development Unit (EDU), 
to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  The record indicates that the 
veteran was treated for right knee and 
left knee by Regional Orthopedic Health 
Care, #3 Medical Plaza, Mountain Home, 
Arkansas 72633. during the period from 
November 2002 to the present.  The 
available records indicate that he had 
arthroscopic surgery on his right knee 
in late December 2002 and was advised to 
undergo the same for his left knee in 
January 2003.  Make arrangements to 
obtain complete clinical records, 
hospital summaries, physical therapy 
records, surgical records, outpatient 
treatment records, X-ray and other 
radiographic records.

2.  Ask the appellant to identify all VA 
and non-VA health care providers who 
have treated the veteran for left hand 
and right hand problems during the 
period from March 2003 to the present.  
Ask the veteran to identify all VA and 
non-VA health care providers in addition 
to Regional Orthopedic Health Care who 
have treated him for left knee and right 
knee problems during the period from 
August 2002 to the present.  Obtain 
records from each health care provider 
the appellant identifies.

3.  Make arrangements with the 
appropriate VA medical facility(ies) for 
the veteran to be afforded the following 
examination:  An orthopedic examination 
by an orthopedic surgeon to ascertain 
the nature and extent of disability from 
the left and right knee disorders as 
well as the Dupuytren's contractures in 
both hands.  Send the claims folder to 
the examiner(s) for review.  

All indicated tests should be 
accomplished and all clinical findings 
and subjective complaints should be 
reported in detail.  The claims file, 
copies of the criteria under 38 C.F.R. 
§ 4.40, 4.45, 4.59; the previous 
criteria addressing multiple fingers, 
unfavorable ankylosis and favorable 
ankylosis under 38 C.F.R. § 4.71a; 
including Diagnostic Codes 5218, 5219, 
5222 and 5223, the revised criteria 
addressing ankylosis and limitation of 
motion of the hands, under 38 C.F.R. 
§ 4.71a; including Diagnostic Codes 
5218, 5219, 5222 and 5223, See 67 Fed 
Reg. 48784-48787 (July 28, 2002); and a 
separate copy of this memo must be made 
available to the examiner for review 
prior and pursuant to conduction and 
completion of the examination.  The 
examiner must annotate the examination 
report that the claims file was in fact 
made available for review in conjunction 
with the examination.  

The examiner should record 
pertinent medical complaints, symptoms, 
and clinical findings, that pertain to 
the presence or absence, and, if 
present, the extent, of each of the 
factors provided in the pertinent rating 
criteria for the current and, at a 
minimum, the next higher rating, which 
should be provided to the examiner, who 
should comment on the extent of the 
functional limitations of the hands 
caused by Dupuytren's contractures and 
the disability of both knees.

The examiner should identify all 
symptoms or manifestations of the 
disability considered and identify the 
specific functions affected by the 
orthopedic impairment associated with 
the disabilities.

(a.)  In conducting the examination 
of the knees , the examiner should 
specifically describe any objective 
findings of pain, weakened movement, 
excess fatigability or incoordination of 
both knees referable to the veteran's 
service connected left knee and right 
knee disabilities.  The examiner should 
indicate all pertinent ranges of active 
motion in degrees.  The examiner should 
also describe functional loss that is 
due to pain from the service-connected 
disorder, to include, but not limited 
to, restriction in range of motion due 
to pain.  

(b.)  In conducting the examination 
of the hands, findings as to the range 
of motion or ankylosis should be 
reported in accordance with the 
applicable rating criteria for finger 
disabilities as shown in the previous as 
well as revised criteria addressing 
ankylosis and limitation of motion of 
the hands, under 38 C.F.R. § 4.71a; 
including Diagnostic Code 5222 and 5223; 
and in accordance with the appropriate 
description of ranges of motion of the 
fingers as set forth in the old and new 
rating criteria for the fingers affected 
and, if applicable, for ankylosis.  

(c.)  It is requested that the 
examiner provide explicit responses to 
the following questions regarding the 
bilateral knee and hand disabilities:

(i) Does the information available 
regarding Dupuytren's contractures and 
disability of both knees show that they 
cause weakened movement, excess 
fatigability, or incoordination, and if 
so, can the examiner comment on the 
severity of these manifestations and on 
the ability of the veteran to perform 
average employment in a civil 
occupation?  If the severity of these 
manifestations cannot be quantified or 
determined from the information 
available, the examiner should so 
indicate.

(ii) With respect to any complaints 
of pain, the examiner is requested to 
specifically comment on whether such 
pain would be consistent with the level 
of symptoms as evaluated, and the 
presence and degree of, or absence of, 
muscle atrophy attributable to a 
disability; the presence or absence of 
changes in condition of the skin 
indicative of disuse due to the 
disability, or the presence or absence 
of any other objective manifestation 
that would demonstrate disuse or 
functional impairment due to pain 
attributable to the disabilities.  In 
addition, the examiner should offer an 
opinion as to whether there is evidence 
of adequate pathology present to support 
the level of each of the veteran's 
subjective complaints.  The examiner 
should offer an opinion as to the degree 
of any increased functional impairment 
that could be expected on increased use 
of the fingers of both hands affected by 
Dupuytren's contracture and the knees 
expressed, if possible, in terms of 
additional degrees of loss of motion, 
weakness, or other functional 
impairment.  Any opinions expressed by 
the examiner must be accompanied by a 
complete rationale.

4.  After the development requested 
above has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	R. GARVIN 
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





